Citation Nr: 0508482	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  99-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for nonfunctioning left kidney, renal artery stenosis, right 
side, status post angioplasty and stent placement, and renal 
vascular hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  

In a rating decision dated in October 1997, the Regional 
Office (RO) granted service connection for nonfunctioning 
left kidney, and assigned a 30 percent evaluation, effective 
March 1997.  In February 1998, the veteran submitted a claim 
for service connection for his right kidney and hypertension, 
secondary to his service-connected non-Hodgkin's lymphoma.  
By rating action dated in November 1998, the RO granted the 
claim and recharacterized the service-connected disability as 
nonfunctioning left kidney, renal artery stenosis, right 
side, status post angioplasty and stent placement, renal 
vascular hypertension.  A 30 percent rating was assigned, 
effective March 1997.  Based on the receipt of additional 
evidence, including the veteran's testimony at a hearing at 
the RO in April 1999, a hearing officer, in June 1999, 
assigned a 60 percent evaluation for the veteran's service-
connected kidney disability, effective March 1997.  The 
veteran has filed a timely appeal to the Board of Veterans' 
Appeals (Board).  

This case was previously before the Board in May 2001 and 
December 2003, and was remanded on each occasion for 
additional development of the record and/or due process.  As 
the requested development has been completed, the case is 
again before the Board for appellate consideration.

In a statement dated in March 2005, the veteran's 
representative raised claims for service connection for 
impotence on a secondary basis, as well as a claim for loss 
of use of a creative organ.  As these matters have not been 
developed or certified for appeal, they are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's kidney disability is manifested by elevated 
BUN and creatinine levels.  

2.  There is no evidence of albuminuria or edema, and the 
veteran's blood pressure is controlled on medication.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 60 
percent for nonfunctioning left kidney, renal artery 
stenosis, right side, status post angioplasty and stent 
placement, and renal vascular hypertension, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (as in effect before and after January 
12, 1998); 38 C.F.R. § 4.115a, Diagnostic Code 7500 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in February 2004 
apprised the veteran of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran was not given prior 
to the first AOJ adjudication of the veteran's claim, the 
notice was provided by the AOJ prior to the final transfer 
and certification of the case to the Board, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service private 
medical records, and VA medical records, to include the 
reports of VA examinations.  The veteran has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.



Factual background

Extensive private medical records have been associated with 
the claims folder.  When the veteran was seen in February 
1997, it was reported that an intravenous pyelogram revealed 
a nonfunctioning or minimally functioning left kidney with no 
definite left ureter.  The right kidney, collecting system 
and ureter were normal.  The bladder showed complete empyting 
on postvoid film.  An examination disclosed that blood 
pressure was 188/102.  It was indicated that the veteran was 
on high blood pressure medicine.  The impressions were 
urinary tract infection by history, no left kidney on 
intravenous pyelogram or possible minimal functioning of the 
left kidney and normal urinalysis.  A bilateral renal 
ultrasound in May 1997 revealed a normal appearing right 
kidney; atrophic changes of the left kidney consistent with 
known radiation therapy for lymphoma, and no evidence of 
hydroureter on either side and normal appearance of the 
urinary bladder.  Later that month, the veteran reported that 
his blood pressure had been going up since a urinary tract 
infection the previous December.  

Laboratory studies from 1997 to 1998 show that creatinine 
ranged from 1.5 to 1.7 mg/dl (with normal values from 0.8 to 
1.3 mg/dl).  BUN ranged from 17 to 33 mg/dl (with normal 
values from 7 to 22 gm/dl).  

The veteran was seen by a private physician on two occasions 
in August 1997.  Blood pressure readings were 200/104 and 
170/98.  It was indicated in October 1997 that the veteran's 
blood pressure was under much better control at 150/84.

In a statement dated in August 1997, a private physician 
related that he had evaluated the veteran for possible renal 
vascular hypertension.  It was noted that the veteran had had 
high blood pressure for about two years, and that it seemed 
to have been exacerbated since the previous December when he 
had a urinary tract infection.  It was reported that he had 
readings often of systolic over 200 and diastolic of 100.  

The veteran was admitted to a private hospital in September 
1997 with a two to three day history of worsening pain in his 
right calf.  A history of renal artery stenosis on the right 
side treated with balloon embolectomy four days prior to 
admission was noted.  The pertinent diagnoses on discharge 
were renal artery stenosis status post angiography, and renal 
vascular hypertension.  

Clinical records indicate that the veteran weighed 153 pounds 
in July 1997, 150 pounds in September 1997, and 161 pounds in 
December 1997.  

The veteran was examined by the VA in September 1998.  It was 
stated that he was diagnosed with hypertension two years 
earlier, and that he had been started on four or five 
different antihypertensive therapy medications, but there was 
no successful control.  He had a urinary tract infection, and 
tests revealed left renal atrophy and subsequent work-up 
showed he had right renal artery stenosis that was resulting 
in the renovascular hypertension.  The examiner noted that 
the veteran underwent renal artery angioplasty on the right 
side, which was unsuccessful, and that it subsequently 
resolved with the placement of an arterial stent.  On 
examination, serial blood pressure readings were 160/90, on 
standing, sitting and while supine.  Creatinine was 1.3 
mg/dl, and blood urea nitrogen was 16 mg/dl.  A urinalysis 
was unremarkable.  The pertinent diagnoses were atrophic left 
kidney, renal artery stenosis, right side, status post 
angioplasty and stent placement; and poorly controlled renal 
vascular hypertension.  

Another physician related in a December 1998 statement that 
the veteran had been seen for follow-up after a right renal 
angioplasty in September 1997.  He apparently had initial 
improvement in blood pressure and was noted to be on 
medication.  The physician stated that the veteran's 
pressures could be quite high, and that day were 170/94 and 
176/90.  It was indicated that the veteran did not have any 
symptoms to go along with this, to include cardiac symptoms.  

Additional private medical records have been associated with 
the claims folder.  A January 1999 statement from a private 
physician notes that an arteriogram demonstrated that "the 
origin of the right renal artery is widely patent as is the 
stent into the lower major secondary branch."  A private 
physician related in February 1999 that the veteran recently 
had worsened hypertension.  It was indicated that a repeat 
Captopril renogram showed some significant change from 
baseline, and this was highly suspicious for right renal 
artery stenosis, but renal vein renins done in December 1998, 
and were said to be normal.  The pertinent impression was 
hypertension with renal artery stenosis, mild at present, and 
a small left kidney.  

In March 1999, a private physician indicated that creatinine 
was 1.5 mg/dl, and that this represented about 70 percent of 
normal kidney function.  She added that the veteran had 
hypertension and a small left kidney.  

The physician noted in another March 1999 statement that the 
veteran's blood pressure had been running 140-170/85, and 
that BUN was 24 mg/dl, and creatinine was 1.6 mg/dl.  
Additional medication was added for the veteran's blood 
pressure.  She further noted in May 1999 that the veteran's 
blood pressure was well controlled at 128/70.  

Laboratory tests show that creatinine was 1.5 mg/dl on 
several tests in 1999.  BUN was 16 to 18 mg/dl.  The veteran 
was seen in on several occasions in 1999 for various 
complaints, including those relating to urinary frequency.  
In September 1999, it was indicated that the veteran's BUN 
and creatinine were stable.  The veteran's blood pressure was 
118/70 and reportedly in excellent control.  In October 1999, 
the veteran reported nocturia times 1, some urgency and 
dysuria after he voided.  A urinalysis was negative.  In 
November 1999, blood pressure was 132/70.  

Private medical records disclose that in March 2000, the 
veteran's creatinine was noted to be stable at 1.8 mg/dl.  
BUN was 24 mg/dl, and blood pressure was 142/78.  Blood 
pressure was 180/68 in June 2000.  A private physician noted 
in June 2000 that a renal flow scan that month demonstrated 
97 percent flow to the right and 3 percent flow to the left.  
He indicated that the veteran had previously had rennin, so 
he did not believe that this small segment on the left was 
contributing to the veteran's hypertension.  Blood pressure 
was 108/78.  The examiner noted that the veteran was on four 
medications.  

Additional private medical records dated in 2000 and 2001 
show that the veteran was seen for complaints of nocturia and 
frequency.  Blood pressure in December 2000 was 120/70.  In 
March 2001, blood pressure was 124/74.  

Additional clinical records reveal that the veteran weighed 
160 pounds in October 1998, 169 pounds in May 1999, and 170 
pounds in January 2001.

A VA nephrology examination was conducted in October 2001.  
It was reported that the veteran's blood pressure had been 
well controlled with medication until about five years 
earlier.  At that time, his blood pressure increased 
significantly, and he was evaluated with studies that 
revealed nonfunctioning left kidney and a right kidney with 
arterial stenosis.  The veteran had a right renal artery 
angioplasty with stent in 1997.  It was stated that his blood 
pressure was better controlled for a brief time, but he was 
quickly back on four or five medications.  It was reported 
that creatinine was currently 1.6 mg/dl without proteinuria.  
The veteran related that he had polyuria with urgency and 
nocturia that was slightly better on medication.  It was 
indicated that the veteran's energy was not very good and 
that he was exhausted at the end of the workday.  It was 
noted that the veteran's blood pressure at home was usually 
140's/60's -70's.  On examination, blood pressure was 170/78.  
The assessment was severe hypertension with chronic renal 
insufficiency and single functioning kidney.  It was also 
stated that the veteran's creatinine had increased from 1.3 
mg/dl to 1.6 mg/dl over more than three years.  

A VA examination of the heart was also conducted in October 
2001.  The veteran related that in general, he felt well, 
although he was tired and thirsty due to having a dry mouth 
from his medications.  He denied dyspnea and all symptoms of 
angina.  It was indicated that the veteran's weight was 
approximately 165-170 pounds in 1996, and he weighed 
approximately 160 pounds currently.  It was also reported 
that he had nocturia without dysuria.  On examination, serial 
blood pressure readings were 136/68; 150/70; 150/70; and 
150/70.  A urinalysis was normal.  BUN was 19 mg/dl, and 
creatinine was 1.6 mg/dl.  The impression was that the 
veteran had no cardiac symptoms and his blood pressure was 
normal on current therapy.  There was no sign of ischemia on 
an exercise treadmill test.  The only significant finding on 
both an electrocardiogram and an echocardiogram was left 
ventricular hypertrophy, which was mild to moderate.  

VA outpatient treatment records show that the veteran was 
seen in February 2002.  Blood pressure was 162/82.  The 
assessment was that the veteran had a history of right renal 
artery stenosis with right renal artery stent placed and he 
had only one functioning kidney.  It was indicted that his 
blood pressure was usually 130's/60's at home, but was 
elevated on the examination.  

Private medical records show that the veteran underwent a 
bilateral renal artery angiogram at a private facility in 
April 2002.  It was reported that his hypertension was 
recently found to be poorly controlled.  The findings were 
recurrent right renal artery stenosis within the stent and 
severe, greater than 90 percent, stenosis of the proximal 
left renal artery.  In September 2002, BUN was 16 mg/dl and 
creatinine was 1.5 mg/dl.

Laboratory tests in February 2003 show that BUN was 20 mg/dl 
and creatinine was 1.6 mg/dl.  

The veteran was afforded a genitourinary examination by the 
VA in January 2004.  It was noted that the claims folder was 
reviewed.  It was reported that there was an attempt to place 
a left renal artery stent in April 2002, but this led to no 
difference in blood pressure control.  It was noted that the 
veteran was on a variety of blood pressure medications.  The 
examiner noted that the veteran's serum creatinine had been 
running approximately 1.6 mg/dl to 1.8 mg/dl.  The veteran 
related that he was tired all the time and weak.  He believed 
this was from the many blood pressure medicines he took.  He 
stated that his appetite was poor and that he filled up 
quickly.  The examiner commented that this was probably a 
direct consequence of the previous gastric surgery, rather 
than a side effect of the medication.  It was stated that the 
veteran maintained his weight.  He urinated during the day 
approximately hourly and he got up at night four to five 
times a day.  The veteran was not incontinent.  He claimed 
that he was still working and that he stood all the time on a 
cement floor.  He asserted that at the end of the day, his 
feet were swollen.  

On examination, the veteran weighed 169 pounds and he was 65 
inches tall.  Blood pressure was 163/71.  A repeat blood 
pressure by the veteran the day before the examination was 
199/99 and 165/88.  The examiner noted that the home blood 
pressure was taken the night prior to the examination.  Blood 
pressure by the examiner was 149/70.  There was no ankle 
edema or evidence of edema anywhere in the body.  Creatinine 
and BUN were normal to borderline high and this reflected 
essentially normal to increased function by the right kidney.  
Albumin and electrolytes were normal.  The examiner stated 
that creatinine in the recent past had consistently been 
borderline high.  The pertinent diagnoses were nonfunctioning 
left kidney with significant renal artery stenosis; right 
side renal artery stenosis with status post angioplasty and 
stent placement; renal vascular hypertension; significant 
side effects of lethargy and weakness from his current 
medicine program; and very modest chronic renal 
insufficiency.  He added that the level of insufficiency was 
such that it was not likely that it would be giving the 
veteran significant side effects of lethargy and weakness.  
He concluded that these symptoms were almost certainly from 
the veteran's blood pressure medication program.  The 
examiner noted that the veteran's blood pressure seemed to be 
under fair control.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for kidney disability, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

A 100 percent rating may be assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  With persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion, an 80 percent rating may be assigned.  A 60 percent 
evaluation may be assigned with constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  38 C.F.R. § 4.115a.

A minimum 30 percent evaluation may be assigned for removal 
of one kidney.  Or rate as renal dysfunction if there is 
nephritis, infection, or pathology of the other.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7500.  

A 40 percent evaluation may be assigned for hypertensive 
vascular disease (essential arterial hypertension) when the 
diastolic pressure is predominantly 120 or more and 
moderately severe symptoms.  Diagnostic Code 7101 (as in 
effect prior to January 12, 1998).

A 40 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) when diastolic pressure is predominantly 120 or 
more.  Diagnostic Code 7101 (effective January 12, 1998).

The veteran asserts that a higher rating is warranted for his 
service-connected kidney disability.  Although the Board 
acknowledges the seriousness of the veteran's condition, the 
record fails to establish that his condition has increased in 
severity.  The Board concedes that laboratory studies have 
shown that creatinine has been abnormal on a number of 
occasions.  The highest level, however, has been 1.8 mg/dl.  
Similarly, while BUN has also been high on some tests, no 
laboratory finding even approaches the level at which a 
higher rating may be assigned.  Moreover, there is no 
clinical evidence of albuminuria, as all urinalyses of record 
are essentially normal.  The Board also points out that 
weight loss is one of the criteria used to evaluate the 
veteran's kidney disability.  However, the record reflects 
that his weight has increased during the course of his 
appeal.  In this regard, the Board notes that he weighed 153 
pounds in 1997, 160 pounds in 1998, 169 pounds in 1999, 170 
pounds in 2001, and he weighed 169 pounds on the most recent 
VA examination, conducted in January 2004.  Finally, the 
Board recognizes that the veteran has complained of weakness 
and lethargy.  While such symptoms were present on the recent 
VA examination, the Board observes that the examiner opined 
that these were related to his medication.  He did not 
suggest that such symptoms were associated with a generalized 
impairment of health, as is required for a higher rating.  

The only evidence supporting the veteran's claim consists of 
his statements regarding the severity of his disability.  In 
contrast, the medical findings on examination are of greater 
probative value and fail to support the claim for an 80 
percent evaluation for the veteran's service-connected kidney 
disability.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for a 
higher rating for nonfunctioning left kidney, renal artery 
stenosis, right side, status post angioplasty and stent 
placement, and renal vascular hypertension.


ORDER

An initial evaluation in excess of 60 percent for 
nonfunctioning left kidney, renal artery stenosis, right 
side, status post angioplasty and stent placement, and renal 
vascular hypertension, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


